DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancelled withdrawn claims 8-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a method of producing a multilayer film comprising a step for continuously coextruding from a T-die a molten film of a multilayer film in which a first acrylic resin layer, an aromatic polycarbonate resin layer, and a second acrylic resin layer are directly laminated in the stated order, feeding an pressing the molten multilayer film between a first mirror-finished body that rotates/circulates and a second mirror-finished body that rotates/circulates so that the first acrylic resin layer is disposed on the first mirror-finished body side and a step for holding the multilayer film pressed in the previous step against the first mirror-finished body and sending the pressed multilayer film to a subsequent third mirror-finished body that rotates/circulates in which the formulas as claimed are satisfied.
The closest prior art of record, Morita and Nakayasu, relate to multi-layer film co—extrusion as well as the use of sandwiched acrylic multi-layer films and subsequent roller arrangements; however, as discussed in applicant’s response filed 02/09/2022 do not teach or render obvious the particularly claimed method satisfying the formulas as claimed.  Claims 2-7 and 15-17 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742